EXHIBIT 10.29

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

FIRST AMENDMENT TO

STATEMENT OF WORK NO. ONE

 

 

This First Amendment to Statement of Work No. One (“Amendment”), dated
December 18, 2017, is by and between HTG Molecular Diagnostics, Inc., with a
place of business at 3430 E. Global Loop, Tucson, AZ 85706 (“HTG”), and QIAGEN
Manchester Limited, with a place of business at Skelton House, Lloyd Street
North, Manchester, United Kingdom (“QIAGEN”).

 

RECITALS

 

WHEREAS, the parties entered into that certain Statement of Work No. One, dated
June 14, 2017 (the “Agreement”), and the parties now desire to modify their
understanding(s) and amend the Agreement.

 

NOW, THEREFORE, based upon the above premises, and in consideration of the
mutual covenants and conditions contained in the Agreement and herein, the
parties agree as follows:

 

1.The last two sentences of Section 2.1 are deleted in their entireties and
replaced with the following sentence:

 

This SOW represents the activities required by both Parties to enable the
retrospective testing in the […***…] and […***…] of PHARMA’s […***…] clinical
samples from the clinical trial identified in the Sponsor Project Agreement, and
the actual retrospective testing of such clinical samples.

 

2.New Sections 2.2.3 and 2.2.4 are added following Section 2.2.2 as follows:

 

 

2.2.3.

Phase 1c:  Retrospective testing in […***…] of PHARMA’s […***…] clinical
samples.

 

 

 

2.2.4

Phase 1d: Retrospective testing in […***…] of PHARMA’s […***…] clinical samples.

 

 

3.Section 3.3.3 is deleted in its entirety and replaced with the following new
Section 3.3.3:

 

 

3.3.3

Project profit sharing calculations under this SOW will be completed […***…]
days following (i) the completion of all milestones in Phases 1a and 1b, and,
thereafter, (ii) the end of each calendar quarter during the term of this SOW
(each, an “Applicable Period”).  Upon receipt of the final monthly R&D Service
Invoice from HTG for the Applicable Period, QIAGEN will prepare an


 

 

--------------------------------------------------------------------------------

 

 

initial calculation of the profit sharing for which HTG and QIAGEN will each be
entitled to 50% of Net Profits resulting from successful completion of each
milestone in the Applicable Period. The support for this calculation will
include documentary evidence of the costs incurred/included by both QIAGEN and
HTG, including copies of invoices received from third parties and
subcontractors; timesheets and support for wage rate calculations. The
calculation will be prepared and completed within […***…] days of approval of
the final milestone of the Applicable Period to allow the parties to meet and
review applicable books of account, where appropriate, to take into account any
adjustments from the review of the documentary evidence and agree the net
profits and net revenues for any development milestones completed through the
Applicable Period by the […***…] day after the end of the Applicable Period.
Upon agreement by both parties on the profit sharing amount, HTG will issue an
invoice to QIAGEN containing the relevant purchase order number provided by
QIAGEN for HTG’s portion of the profit sharing amount. QIAGEN shall distribute
the invoiced amount within […***…] days of invoice receipt.

 

 

4.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.  Facsimile or other electronically transmitted
signatures shall be deemed original signatures.

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by a duly authorized representative.

 

HTG MOLECULAR DIAGNOSTICS, INC.

 

 

By:/s/ Timothy B. Johhson

Timothy B. Johnson

President and Chief Executive Officer

 

 

 

Date:  December 18, 2017

QIAGEN MANCHESTER LIMITED

 

 

By:  /s/ Roland Sackers

 

Name:  Roland Sackers

 

Title:  Chief Financial Officer

 

Date:  December 18, 2017

 

 

 

Page 2 of 2